DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group-I (Claims 1-9) in the reply filed on 11/12/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over LU et al. (US PGPub: 2017/0358594 A1 A1), hereinafter LU, in view of LEE et al. (US PGpub: 2016/0163686 A1), herein after LEE.
Regarding claim 1, LU teaches, in Paragraphs [0030]-[0151], FIG.s 1-21), a marking pattern for controlling a trimming rate of a photoresist trimming process, comprising a plurality of interleaved layers, the plurality of interleaved layers comprising 


    PNG
    media_image1.png
    619
    864
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    648
    869
    media_image2.png
    Greyscale

LU does not explicitly teach wherein the marking pattern comprises a central marking structure located in a marking area, the central marking structure dividing the marking area into a first marking sub-area farther from the stack structure and a second marking sub-area closer to the stack structure, a first pattern density of the first marking sub-area being higher than or equal to a second pattern density of the second marking sub-area.
LEE teaches wherein the marking pattern comprises a central marking structure located in a marking area, the central marking structure dividing the marking area into a first marking sub-area farther from the stack structure and a second marking sub-area closer to the stack structure, a first pattern density of the first marking sub-area being higher than or equal to a second pattern density of the second marking sub-area (Paragraphs [0133]~[0146], FIG.’s 12A-12G) discloses a semiconductor device and a forming method thereof, comprising: patterns 80a, 80b and 80c defining a region CER (corresponding to a marking area); patterns 80a, 80b and 80c using as a marking pattern for controlling a trimming rate of a photoresist trimming process to form a memory stack; pattern 80b (corresponding to a central marking structure) dividing the region CER into a first sub-region farther from the memory stack and a second sub-region closer to the memory stack; the pattern density of the first sub-region being higher (in the condition of Sc<Sb<Sa) than or equal (in the condition of Sc=Sb=Sa) to the pattern density of the second sub-region).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use LU’s semiconductor device to modify with teachings as described by LEE such that it is possible to reduce or minimize an 
Regarding claim 2, LU does not explicitly teach the marking pattern of claim 1, wherein the first marking sub-area comprises at least one first marking structure, and the second marking sub-area comprises at least one second marking structure, a number of the at least one first marking structure being greater than or equal to a number of the at least one second marking structure.
LEE teaches wherein the first marking sub-area comprises at least one first marking structure and the second marking sub-area comprises at least one second marking structure; a number of the at least one first marking structure is greater than or equal to a number of the at least one second marking structure; and each of the central marking structure, the at least one first marking structure, and the at least one second marking structure comprises the plurality of interleaved layers of a first material and a second material, the first material being different from the second material (Paragraphs [0133]-[0146], FIG.’s 12A-12G) discloses a semiconductor device comprising: patterns 80a, 80b and 80c defining a region CER (corresponding to a marking area); patterns 80a, 80b and 80c using as a marking pattern for controlling a trimming rate of a photoresist trimming process to form a memory stack; pattern 80b (corresponding to a central marking structure) dividing the region CER into a first sub-region farther from the memory stack and a second sub-region closer to the memory stack; a number of the at least one first marking structure is greater than or equal to a number of the at least one second marking structure; the pattern density of the first sub-region and  second sub-region are optimizable and the first material being different from the second material).
LU’s semiconductor device to modify with teachings as described by LEE such that it is possible to reduce or minimize an error or failure from occurring in a staircase patterning process and consequently to increase a yield of a semiconductor device.
Regarding claim 3, LU teaches the marking pattern of claim 2, wherein the first pattern density of the first marking sub-area is equal to the second pattern density of the second marking sub-area; and the at least one first marking structure and the at least one second marking structure are symmetrically distributed on opposite sides of the central marking structure along the horizontal direction (Paragraphs (0133]-[0148], FG.s, 11, 12A-12G).
Regarding claim 4, LU teaches the marking pattern of claim 2, wherein the number of the at least one first marking structure is equal to the number of the at least one second marking structure (Paragraphs (0133]-[0148], FG.s, 11, 12A-12G).
Regarding claim 5, LU 
Regarding claim 6, LU teaches the marking pattern of claim 2, wherein the first pattern density of the first marking sub-area is greater than the second pattern density of the second marking sub-area; and the at least one first marking structure and the at least one second marking structure are asymmetrically distributed on opposite sides of the central marking structure along the horizontal direction (Paragraphs (0133]-[0148], FGs, 11, 12A-12G). 
Regarding claim 7, LU teaches the marking pattern of claim 2, wherein the number of the at least one first marking structure is greater than the number of the at least one second marking structure (Paragraphs (0133]-[0148], FG.s, 11, 12A-12G).
Regarding claim 8, LU teaches the marking pattern of claim 7, wherein the at least one first marking structure and the at least one second marking structure have same shapes and same dimensions; and along the horizontal direction, a distance between two of the at least one first marking structure is less than a distance between two of the at least one second marking structure (Paragraphs (0133]-[0148], FGs, 11, 12A-12G).
Regarding claim 9, LU does not explicitly teach the marking pattern of claim 2, wherein along the horizontal direction, the central marking structure and the at least one first marking structure are evenly distributed by a first distance in the first marking sub-area, and the central marking structure and the at least one second marking structure are evenly distributed by a second distance in the second marking sub-area, the first distance being less than the second distance.
LEE teaches wherein along the horizontal direction, the central marking structure and the at least one first marking structure are evenly distributed by a first distance in 
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use LU’s semiconductor device to modify with teachings as described by LEE such that it is possible to reduce or minimize an error or failure from occurring in a staircase patterning process and consequently to increase a yield of a semiconductor device.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828